Citation Nr: 0007861	
Decision Date: 03/23/00    Archive Date: 03/28/00

DOCKET NO.  98-12 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts


THE ISSUE

Entitlement to an increased rating for service-connected 
residuals of right lobectomy with bronchiectasis and right 
diaphragmatic paralysis, currently evaluated 60 percent 
disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Wasser, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1965 to January 
1966.

This case comes to the Board of Veterans' Appeals (Board) 
from a March 1997 RO decision which denied an increase in a 
60 percent rating for service-connected residuals of right 
lobectomy with bronchiectasis and right diaphragmatic 
paralysis; the veteran appealed for an increased rating.  The 
veteran requested a personal hearing before a member of the 
Board, but by a written statement dated in November 1999, he 
withdrew his hearing request. 


REMAND

The veteran contends that his service-connected residuals of 
right lobectomy with bronchiectasis and right diaphragmatic 
paralysis are more disabling than currently evaluated.  His 
claim for an increased rating is well grounded, meaning 
plausible, and the file shows there is a further VA duty to 
assist in developing the facts pertinent to his claim.  38 
U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.159 (1998); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).

The Board notes that the regulations pertaining to evaluating 
respiratory disabilities were revised, effective in October 
1996.  As the veteran's claim for an increased rating was 
thereafter received by the RO, his claim is properly 
evaluated under the revised criteria.  

The RO has evaluated the veteran's lung condition under the 
revised criteria of 38 C.F.R. § 4.97, Codes 6601 (pertaining 
to bronchiectasis) and 6602 (pertaining to bronchial asthma).  
Code 6601 provides that bronchiectasis may also be rated 
under Code 6600 (pertaining to chronic bronchitis).  Codes 
6600 and 6602 primarily rate the pulmonary condition based on 
pulmonary function study test results including Forced 
Expiratory Volume in one second (FEV-1), or the ratio of 
Forced Expiratory Volume in one second to Forced Vital 
Capacity (FEV-1/FVC), or Diffusion Capacity of the Lung for 
Carbon Monoxide by the Single Breath method (DLCO (SB)), or 
maximum exercise capacity.  38 C.F.R. § 4.97, Codes 6600, 
6602 (1999). 

The veteran last underwent pulmonary function testing in 
September 1998, at which time his FEV-1 and his FEV- 1/FVC 
were measured.  However, there is no recent evidence on file 
indicating his DLCO (SB) or his maximum exercise capacity; 
and such measurements are required in order to fully apply 
the new rating criteria.  Id.  The Board notes that the RO 
returned the September 1998 examination report to the VA 
examiner for completion of all required pulmonary function 
testing, and the examiner responded with a note indicating 
that he did not believe that a DLCO would "add a thing."  
Nonetheless, as the rating criteria require such tests to be 
considered when rating the veteran's service-connected 
pulmonary disorder, it is the judgment of the Board that the 
veteran should undergo another more comprehensive VA 
respiratory examination. 

On remand, any recent treatment records regarding the 
veteran's respiratory disability should be obtained.  
Murincsak v. Derwinski, 2 Vet. App. 363 (1992). 

Thus the case is remanded to the RO for the following 
actions:

1.  The RO should instruct the veteran to 
prepare a detailed list (names, 
addresses, dates) of all VA and non-VA 
medical providers who have examined or 
treated him for a lung condition since 
1998.  The RO should directly contact all 
identified medical providers and obtain 
copies of all relevant medical records 
that are not already on file.  38 C.F.R. 
§ 3.159. 

2.  The RO should have the veteran 
undergo a VA pulmonary examination to 
determine the severity of his residuals 
of right lobectomy with bronchiectasis 
and right diaphragmatic paralysis.  The 
claims folder should be made available to 
and reviewed by the examiner in 
conjunction with the examination.  All 
appropriate tests and studies should be 
performed, including pulmonary function 
tests, which yield all necessary results 
for rating the disorder under the new 
version of Codes 6600 and 6602, such as 
FEV-1, FEV-1/FVC, DLCO (SB), and maximum 
exercise capacity.

After the above development has been completed, the RO should 
review the claim for an increased rating for residuals of 
right lobectomy with bronchiectasis and right diaphragmatic 
paralysis.  If the claim is denied, the veteran should be 
issued a supplemental statement of the case, and given an 
opportunity to respond, before the case is returned to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


		
	L. W. TOBIN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



